DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18, 21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior at, US 2017/0347978 (Kuspert), disclose a method for calibrating an X-ray apparatus, which includes an X-ray detector and a collimator, comprising: 
moving the X-ray detector (130) from a first position to a second position along a first axis of a coordinate system, wherein the first position is under a scanning table (110)(Fig. 1).
The prior art fails to teach the details of the second position is outside the scanning table, and moving the collimator to align the collimator with the X-ray detector at the second position; determining one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position, wherein the first encoder detects a movement of the collimator along the first axis of the coordinate system; and determining a second value of the first encoder when the collimator is aligned with the X-ray detector at the first position based on the distance between the first position and the second position and the first value of the first encoder.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-11 are allowed by virtue of their dependence.

The prior art fails to teach the details of the second position is outside the scanning table; move the collimator to align the collimator with the X-ray detector at the second position; determine one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position, wherein the first encoder detects a movement of the collimator along the first axis of the coordinate system; and determine a second value of the first encoder when the collimator is aligned with the X-ray detector at the first position based on the distance between the first position and the second position and the first value of theAttorney Docket No.: 20618-0472US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/094006)Page 6 of 9first encoder.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 13-18 and 21 are allowed by virtue of their dependence.
Regarding claim 23, the best prior at, US 2017/0347978 (Kuspert), disclose a non-transitory computer-readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method comprising: moving the X-ray detector (130) from a first position to a second position along a first axis of a coordinate system, wherein the first position is under a scanning table (110) (Fig. 1). 

Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884